Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 10 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng (US 2022/0085306).
Regarding claim 1, Peng teaches a display panel (Fig. 1-7, [0026-0062]), comprising: 
a first substrate (the substrate below 200 in Fig. 2A) and a second substrate (the substrate above 200 in Fig. 2A) disposed oppositely (Fig. 2A), and a liquid crystal layer (Fig. 2A, [0034]) disposed between the first substrate and the second substrate (Fig. 2A, [0034]), wherein 
the first substrate (the substrate below 200 in Fig. 2A) comprises a first display region (the area corresponding to the LC within 200 in Fig. 2A, [0034-0035]) and a bonding region (the area outside 200 and corresponding to R1 in Fig. 1-2A, [0032, 0051]) disposed on a side (Fig. 1-2A) of the first display region (the area corresponding to the LC within 200 in Fig. 2A, [0034-0035]); 
the second substrate (the substrate above 200 in Fig. 2A) comprises a second display region (the area corresponding to the LC within 200 in Fig. 2A, [0034-0035]) and a cutting region (the area outside 200 and corresponding to R2 in Fig. 1-2A, [0032, 0051]) disposed on a side of the second display region (Fig. 2A), wherein an orthographic projection of the cutting region (the area outside 200 and corresponding to R2 in Fig. 1-2A) on the first substrate (the substrate below 200 in Fig. 2A) is overlapped (Fig. 1-2A) with an orthographic projection of the bonding region (the area outside 200 and corresponding to R1 in Fig. 1-2A, [0032, 0051]) on the first substrate (the substrate below 200 in Fig. 2A); the cutting region (the area outside 200 and corresponding to R2 in Fig. 1-2A, [0032, 0051]) is provided with a cutting line (the cutting line corresponding to 400 in Fig. 1-2A); 
a side of the second substrate (the substrate above 200 in Fig. 2A) facing the first substrate (the substrate below 200 in Fig. 2A) is provided with a cut stop layer (210 in Fig. 2A, 2C, 3A, 3C, 5, 6, and 6C, [0027-0040, 0044-0045, 0042-0052]) and an orthographic projection of the cut stop layer (210 in Fig. 2A, 2C, 3A, 3C, 5, 6, and 6C, [0027-0040, 0044-0045, 0042-0052]) on the second substrate comprises (Fig. 1-2A) an orthographic projection of the cutting line (the cutting line corresponding to 400 in Fig. 1-2A) on the second substrate (the substrate above 200 in Fig. 2A).
Regarding claim 10, Peng teaches a display apparatus (Fig. 1-7, [0026-0062]), comprising a display panel (Fig. 1-7, [0026-0062]), as stated in the rejection of claim 1 above, Peng also teaches that the display panel comprises a first substrate and a second substrate oppositely disposed, and a liquid crystal layer disposed between the first substrate and the second substrate, wherein the first substrate comprises a first display region and a bonding region disposed on a side of the first display region; the second substrate comprises a second display region and a cutting region disposed on a side of the second display region, wherein an orthographic projection of the cutting region on the first substrate is overlapped with an orthographic projection of the bonding region on the first substrate; the cutting region is provided with a cutting line; a side of the second substrate facing the first substrate is provided with a cut stop layer, and an orthographic projection of the cut stop layer on the second substrate comprises an orthographic projection of the cutting line on the second substrate.
Regarding claims 7 and 16, Peng also teaches the following elements:
(Claims 7 and 16) a material of the cut stop layer (210 in Fig. 2A, 2C, 3A, 3C, 5, 6, and 6C, [0027-0040, 0044-0045, 0042-0052]) is one or more metals ([0036]) among platinum (Pt), ruthenium (Ru), gold (Au), silver (Ag), molybdenum (Mo), chromium (Cr), aluminum (Al), tantalum (Ta), titanium (Ti), and tungsten (W) ([0036]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9, 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peng as applied to claim 1 above, and further in view of Lee (US 2012/0099056).
Regarding claims 2 and 11, Peng teaches that the cut stop layer (210 in Fig. 2A, 2C, 3A, 3C, 5, 6, and 6C, [0027-0040, 0044-0045, 0042-0052]) extends in a first direction (Y in Fig. 1). Peng does not teach the following elements. 
Lee teaches the following elements:
(Claims 2 and 11) a length of a cut stop layer (800 in Fig. 21C-21E, [0161-0169]) in a first direction (the extending direction of 800 in Fig. 21C-21E) is equal to a length (Fig. 21C-21E) of the second substrate (401 in Fig. 21C-21E, [0160]) in the first direction (the extending direction of 800 in Fig. 21C-21E).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Peng such that in the system of Peng, 
(Claims 2 and 11) a length of the cut stop layer in the first direction is equal to a length of the second substrate in the first direction.
The motivation is the cut stop layer is easily formed without damaging the upper or lower substrates, the cutting process may be easily performed and the whole processes of manufacturing the display panel may be automated (Lee, [0169]).

Regarding claims 3 and 12, Peng also teaches the following elements:
(Claim 3) the cut stop layer (210 in Fig. 2A, 2C, 3A, 3C, 5, 6, and 6C, [0027-0040, 0044-0045, 0042-0052]) comprises a first side (the left side of 210 adjacent to 200 in Fig. 1) and a second side (the right side of 210 in Fig. 1-2A) which are oppositely disposed along a second direction (X in Fig. 1), a distance between an orthographic projection of the first side (the left side of 210 adjacent to 200 in Fig. 1) on the second substrate and the orthographic projection of the cutting line (the cutting line corresponding to 400 in Fig. 1-2A) on the second substrate is greater than or equal to a preset first distance ([0038], when viewed in a cross-sectional view, the width from one end of the blocking component 210 to the cutting edge 400 along the X-axis direction and the width from the other end of the blocking component 210 to the cutting edge 400 along the X-axis direction may be substantially the same, and are about 5 μm to 200 μm), and a distance between an orthographic projection of the second side (the right side of 210 in Fig. 1-2A) on the second substrate and the orthographic projection of the cutting line (the cutting line corresponding to 400 in Fig. 1-2A) on the second substrate is greater than or equal to the preset first distance ([0038]); the first direction (Y in Fig. 1) and the second direction (X in Fig. 1) intersect.

Regarding claims 4 and 13, Peng teaches that the first distance is 5 microns to 200 microns. It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of being 30 microns to 2 millimeters overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Peng for the system of Peng in view of Lee to recognize and try the first distance is 30 microns to 2 millimeters since this would help to improve the reliability of the electronic device and/or increase the process window of the laser cutting process (Yang., [0007]).

Regarding claims 5 and 14, Peng teaches that a width of the cut stop layer (210 in Fig. 2A, 2C, 3A, 3C, 5, 6, and 6C, [0027-0040, 0044-0045, 0042-0052]) in the second direction (X in Fig. 1) is 10 microns to 400 microns. It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of being greater than 100 microns overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Peng for the system of Peng in view of Lee to recognize and try a width of the cut stop layer in the second direction is greater than 100 microns since this would help to improve the reliability of the electronic device and/or increase the process window of the laser cutting process (Yang., [0007]).

Regarding claims 9 and 18, Peng also teaches that along a thickness direction of the display panel (Z direction in Fig. 2A), the second display region (the area of the substrate above 200 corresponding to the LC within 200 in Fig. 2A, [0034-0035]) comprises a second flexible base substrate layer (300 in Fig. 2A, [0026, 0003, 0009], since the second substrate 30 is a flexible substrate, 300 is inherently a flexible base substrate layer), a second insulating layer (320 in Fig. 2A, [0043]) disposed on the second flexible base substrate layer (300 in Fig. 2A, [0026, 0003, 0009]), a black matrix (310 in Fig. 2A, [0043]) disposed on the second insulating layer (320 in Fig. 2A, [0043]), and a color filter layer ([0026]) disposed on the second insulating layer; along the thickness direction of the display panel (Z direction in Fig. 2A), the cutting region (the area of the substrate above 200 outside 200 and corresponding to R2 in Fig. 1-2A, [0032, 0051]) comprises the second flexible base substrate layer (300 in Fig. 2A, [0026, 0003, 0009]), the second insulating layer (320 in Fig. 2A, [0043]) disposed on the second flexible base substrate layer (300 in Fig. 2A, [0026, 0003, 0009]), and the cut stop layer (210 in Fig. 2A) disposed on the second insulating layer (320 in Fig. 2A, [0043]). Peng doesn’t explicitly point out that the color filter layer located between adjacent black matrices.
Lee teaches that a color filter layer (230 in Fig. 7 and 9-10, [0108-0110]) located between adjacent black matrices (220 in Fig 7 and 9-10, [0108]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Peng such that in the system of Peng, the color filter layer located between adjacent black matrices. The motivation is to define a pixel area and block light leakage between pixels (Lee, [0108-0109]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Lee as applied to claims 3 and 12 above, and further in view of Oh (KR20060073757A).
Regarding claims 6 and 15, Peng also teaches that a distance (Fig. 1-2A) between the first side (the left side of 210 adjacent to 200 in Fig. 1) and the second display region (the area of the substrate above 200 corresponding to the LC within 200 in Fig. 2A, [0034-0035]) is smaller than (Fig. 1-2A) a distance (Fig. 1-2A) between the second side (the right side of 210 in Fig. 1-2A) and the second display region (the area of the substrate above 200 corresponding to the LC within 200 in Fig. 2A, [0034-0035]); the first substrate (the substrate below 200 in Fig. 2A) further comprises a first sealant region (the region of the substrate below 200 corresponding to sealant 200 in Fig. 1-2A) disposed around the first display region (the area corresponding to the LC within 200 in Fig. 2A, [0034-0035]) and located on a side of the bonding region (the area outside 200 and corresponding to R1 in Fig. 1-2A, [0032, 0051]) facing the first display region (Fig. 1-2A); the second substrate  (the substrate above 200 in Fig. 2A) further comprises a second sealant region (the region of the substrate above 200 corresponding to sealant 200 in Fig. 1-2A) disposed around the second display region (the area of the substrate above 200 corresponding to the LC within 200 in Fig. 2A, [0034-0035]) and located on a side (Fig. 1-2A) of the cutting region (the area outside 200 and corresponding to R2 in Fig. 1-2A, [0032, 0051]) facing the second display region (Fig. 1-2A), wherein a sealant (200 in Fig. 1-2A) is disposed between the first sealant region (the region of the substrate below 200 corresponding to sealant 200 in Fig. 1-2A) and the second sealant region (the region of the substrate above 200 corresponding to sealant 200 in Fig. 1-2A), and a distance (D in Fig. 1-2A, [0031]) between the first side (the left side of 210 adjacent to 200 in Fig. 1) and the second sealant region (the region of the substrate above 200 corresponding to sealant 200 in Fig. 1-2A) is great than zero and adjusted according to the requirements of users ([0031]). Peng does not teach that a shortest distance between the first side and the second sealant region is greater than 30 microns.
Oh teaches that (Fig. 3A-3B, Pages 3-4 of English Translation of KR20060073757A) a shortest distance (l in Fig. 3A, Page 3, Paragraph 1, Page 4, Paragraph 11) between a cutting line (235 in Fig. 3A, Page 3, Paragraph 1, Page 4, Paragraph 11) and a second sealant region (the region of the substrate above 224 corresponding to sealant 226 in Fig. 3A) is about 250 microns (Page 3, Paragraph 1, Page 4, Paragraph 11).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oh for the system of Peng in view of Lee such that in the system of Peng in view of Lee, a shortest distance between the cutting line and a second sealant region is about 250 microns. The motivation is to define a pixel area and block light leakage between pixels (Lee, [0108-0109]). Since Peng in view of Lee and Oh teaches that a shortest distance between the cutting line and the second sealant region is about 250 microns, and Peng also teaches that the first side (the left side of 210 adjacent to 200 in Fig. 1) and the second sealant region (the region of the substrate above 200 corresponding to sealant 200 in Fig. 1-2A) are at the same side of the cutting line (400 in Fig. 1A) and a distance between the first side (the left side of 210 adjacent to 200 in Fig. 1) and the cutting line (400 in Fig. 1A) is about 5 microns to 200 microns ([0038]), therefore, Peng in view of Lee and Oh teaches that a shortest distance between the first side and the second sealant region is about 50 microns (250 microns -200 microns =50 microns) to 245 microns (250 microns -5 microns =245 microns), which is greater than 30 microns. Therefore, Peng in view of Lee and Oh teaches that a shortest distance between the first side and the second sealant region is greater than 30 microns.
 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2022/0085306)
Regarding claim 8, Peng teaches the display panel as cited in the claim 1, Peng also teaches that a thickness of the cut stop layer (210 in Fig. 2A, 2C, 3A, 3C, 5, 6, and 6C, [0027-0040, 0044-0045, 0042-0052]) is 500 to 10000 angstroms ([0039]). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of being 500 to 5000 angstroms overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill for the system of Peng to recognize and try a thickness of the cut stop layer is 500 to 5000 angstroms since this would help to effectively block the laser beam, resulting in the possibility of damaging the non-cutting region under the cut stop layer (Peng, [0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871